1 lTH COURT OF APPEALS

EASTLAND, TEXAS

JUDGMENT
In the interest of BAG” 3 child: * From the County Court
at Law No. 2 of Ector County,
Trial Court No. (ICE—15:284.
No. 11-11—00354—CV * January 315 2013

* Memorandum Opinion by Wright: C .J .
(Panel consists of: Wright, C.J.,
McCall, 1., and Willson, J.)

This court has inspected the record in this cause and concludes that there is error in the
judgment below. Therefore, in accordance with this court’s opinion, the order of the trial court is
reversed in which it dismissed Carrie Ann and Dennis Lynn Shaver’s petition, and the cause is

remanded to the trial court. The costs incurred by reason ofthis appeal are taxed against Rhonda

Scott.